             Case 3:15-cv-02281-WHA Document 245 Filed 12/31/18 Page 1 of 6




 1   MAYER BROWN LLP
     LAUREN R. GOLDMAN (pro hac vice)
 2   (lrgoldman@mayerbrown.com)
 3   MICHAEL RAYFIELD (pro hac vice)
     (mrayfield@mayerbrown.com)
 4   1221 Avenue of the Americas
     New York, NY 10016
 5   Telephone: (212) 506-2500
     Facsimile: (212) 849-5589
 6

 7   COOLEY LLP
     MICHAEL G. RHODES (116127) (rhodesmg@cooley.com)
 8   MARK F. LAMBERT (197410) (mlambert@cooley.com)
     ANGELA L. DUNNING (212047) (adunning@cooley.com)
 9   3175 Hanover Street
     Palo Alto, CA 94304-1130
10   Telephone: (650) 843-5000
11   Facsimile: (650) 849-7400

12   Attorneys for Defendants PALMER LUCKEY
     and OCULUS VR, LLC
13
     (Additional counsel on signature block)
14

15                               UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA

17                                  SAN FRANCISCO DIVISION

18
     TOTAL RECALL TECHNOLOGIES,                          Case No. 15-cv-02281 (WHA)
19
                   Plaintiff,                            DEFENDANTS’ LIST OF POTENTIAL
20                                                       DISPOSITIVE MOTIONS
            vs.
21                                                       Date: February 5, 2019
     PALMER LUCKEY and OCULUS VR, LLC.,                  Time: 8:00 a.m.
22                                                       Location: Courtroom 8, 19th Floor
                   Defendants.
                                                         Judge: Hon. William H. Alsup
23
                                                         Trial date: Not yet set
24                                                       Complaint filed: May 20, 2015

25

26

27
28
                                               DEFENDANTS’ LIST OF POTENTIAL DISPOSITIVE MOTIONS
                                                                        CASE NO. 15-CV-02281 (WHA)
              Case 3:15-cv-02281-WHA Document 245 Filed 12/31/18 Page 2 of 6




 1           Pursuant to this Court’s December 14, 2018 case management order, defendants

 2   respectfully submit this “list of every dispositive motion that [defendants believe they] will or

 3   should make in this case,” and “the reasons as to why such a motion has any merit.” Dkt. 236.

 4           1.     Renewed motion for summary judgment based on plaintiff’s lack of

 5   authority and capacity to bring this suit. Consistent with the Court’s case management order,

 6   defendants will, by January 10, 2019, file a renewed motion for summary judgment addressing

 7   the threshold issues that the Ninth Circuit directed this Court to consider in its decision

 8   remanding the case. Specifically, defendants will argue that:

 9                  a.      Defendants properly raised the authority and capacity issues under Rule

10   9(a). Ron Igra lacks the authority to bring this action in a representative capacity on behalf of

11   Total Recall Technologies (“TRT”) under Rule 9(a)(1) because he did not have Thomas Seidl’s

12   consent, as required by the TRT partnership agreement. TRT lacks capacity to bring this action

13   without the consent of both partners. In addition, defendants were permitted to raise these issues

14   as a matter of basic fairness principles and this Court’s inherent discretionary powers.

15                  b.      As this Court has already found, plaintiff failed to offer facts sufficient to

16   establish Igra’s authority or TRT’s capacity to sue. There is no genuine issue of material fact:

17   the partnership agreement required both partners to “agree on any action” in TRT’s name, and

18   Seidl did not agree to sue Oculus or Palmer Luckey.

19                  c.      Plaintiff’s attempted retroactive ratification was invalid, because Seidl was

20   the only person who could authorize the first two years of this litigation, and he refused to do so.

21   And even if plaintiff had complied with this Court’s conditions for ratification, plaintiff could

22   not revive the claims because the statute of limitations had already run.

23           2.     If necessary: Motion for summary judgment on the remaining claims in the

24   case.    If the Court grants defendants’ renewed motion for summary judgment on the

25   authority/capacity issues, no further substantive motion practice will be necessary, and the Court

26   will enter judgment for defendants on all claims. If the Court denies that motion, defendants

27   anticipate filing a separate motion for summary judgment on the remaining claims in the case.

28
                                                      1
                                              DEFENDANTS’ LIST OF POTENTIAL DISPOSITIVE MOTIONS
                                                                       CASE NO. 15-CV-02281 (WHA)
              Case 3:15-cv-02281-WHA Document 245 Filed 12/31/18 Page 3 of 6




 1   Defendants expect to address these issues in a single motion filed after the close of expert

 2   discovery. Defendants may seek leave to raise any other issues that arise based on (1) expert

 3   discovery and (2) the Court’s ruling on the authority/capacity issue. There are three remaining

 4   claims in this case: plaintiff’s claim for (a) breach of contract against Palmer Luckey;

 5   (b) constructive fraud against Luckey and Oculus VR, LLC; and (c) violation of California’s

 6   Unfair Competition Law against both defendants.           Defendants believe they are entitled to

 7   summary judgment on each claim based on the following grounds:

 8                  a.       Contract claim: Palmer Luckey and Thomas Seidl entered into a contract

 9   under which Luckey agreed to build a prototype head-mounted virtual-reality display. Plaintiff

10   claims that Luckey breached several provisions of this contract—a claim that Seidl, the only

11   partner who had interacted with Luckey about the contract, considered meritless. Defendants

12   will seek summary judgment on the grounds that (i) TRT is not a party to the contract;

13   (ii) Luckey did not breach the contract; and (iii) the contract violates California’s limitations on

14   covenants not to compete.

15                         i.       TRT is not a party to the contract: TRT is neither a party to the

16   Luckey/Seidl contract nor referenced in it, and therefore has no right to sue based on this

17   contract, on either a breach-of-contract theory or a tort theory.

18                        ii.       No breach: Luckey has not breached the contract.

19          First, the relevant contractual provisions apply only if, “within a twelve month period

20   from 1st July 2011,” Luckey “received a minimum payment in royalties of 10,000 US dollars by

21   [Seidl].” Fact discovery is closed and there is no dispute that Luckey never received any royalty

22   payment from Seidl. And under the plain terms of the contract, this payment was a condition

23   precedent that had to occur before Luckey’s obligations would take effect. At the pleading stage,

24   this Court found plaintiff’s contrary theory “plausible” (but just “barely”) because of a

25   “grammatical defect on the provision.” Order re MTD (Dkt. 82) at 9. Discovery has since

26   demonstrated that the parties intended for the payment to be a condition precedent to all of

27   Luckey’s obligations with respect to any head-mounted display he developed under the contract.

28
                                                       2
                                              DEFENDANTS’ LIST OF POTENTIAL DISPOSITIVE MOTIONS
                                                                       CASE NO. 15-CV-02281 (WHA)
             Case 3:15-cv-02281-WHA Document 245 Filed 12/31/18 Page 4 of 6




 1          Second, the contract defines “Confidential Information” as “all information or material

 2   that has or could have commercial value or other utility in the business in which [Seidl] is

 3   engaged”; the definition specifically excludes (among other things) information that is “publicly

 4   known at the time of disclosure” or “learned by [Luckey] through legitimate means other than

 5   from [Seidl] or [Seidl’s] representatives.” As Seidl himself has testified, he did not provide

 6   Luckey with any Confidential Information. Nor did Luckey share any Confidential Information

 7   with any third parties. Indeed, the parties did not designate any information exchanged between

 8   them as “Confidential”—as the contract expressly requires.

 9          Third, the Oculus Rift is a separate product from the prototype that Luckey built for

10   Seidl, which Seidl received and kept. Among other differences, the Rift featured a single

11   head-mounted display panel, a distinct lens design, and distortion-correction software

12   specifically designed for immersive video gaming.

13                       iii.        Section 16600: California Business and Professional Code Section

14   16600 provides that “every contract by which anyone is restrained from engaging in a lawful

15   profession, trade, or business of any kind is to that extent void.” The exclusivity provision of the

16   contract provides that Luckey “shall not aid any other person or entity in the design of [an

17   undefined] Head Mounted Display other than [Seidl].” At the pleading stage, the Court found it

18   “ambiguous” whether the contractual term “Head Mounted Display” was “intended to refer only

19   to the prototype Luckey designed for Seidl or to all similar devices.” Order re MTD at 9. The

20   Court “resolve[d] that ambiguity in Total Recall’s favor” by “limiting it to the prototype so as to

21   avoid interpreting it to prevent Luckey from contracting to design a different prototype display

22   for any other company, which would implicate Section 16600.” Id. (emphasis added). The

23   record is now clear that, contrary to the allegations in the complaint, Luckey delivered the

24   prototype to Seidl.        Seidl received it, approved it, and kept it.      Luckey created and

25   commercialized a different virtual-reality device (and design): the Rift.       To the extent the

26   provision is read to cover the Rift, it “implicate[s] Section 16600” because it would “prevent

27   Luckey from contracting to design a different prototype display for another company.” Id.

28
                                                      3
                                              DEFENDANTS’ LIST OF POTENTIAL DISPOSITIVE MOTIONS
                                                                       CASE NO. 15-CV-02281 (WHA)
             Case 3:15-cv-02281-WHA Document 245 Filed 12/31/18 Page 5 of 6




 1                  b.      Constructive fraud claim

 2                        i.       No confidential relationship: This Court held that plaintiff had

 3   plausibly alleged a confidential relationship with Luckey—the first element of a constructive

 4   fraud claim—because Seidl “entered into a confidentiality agreement with [Luckey],” which this

 5   Court had “previously held . . . sufficient to establish a confidential relationship at the pleading

 6   stage.” Order re SAC (Dkt. 117) at 3-4 (citing Jobscience, Inc. v. CVPartners, Inc., 2014 WL

 7   852477, at *3 (N.D. Cal. Feb. 28, 2014)). Jobscience is expressly limited to the pleading stage.

 8   And even if it were applied at summary judgment, plaintiff cannot establish a confidential

 9   relationship because (1) Seidl never provided Luckey with any confidential information; and

10   (2) Luckey’s duties as to any information he developed were dependent on a precondition—the

11   payment—that never materialized.

12                       ii.       Other elements: Defendants will further demonstrate that plaintiff

13   has failed to satisfy the other elements of a constructive fraud claim: (1) an act, omission, or

14   concealment involving a breach of a confidential relationship; (2) reliance; or (3) resulting

15   damage. See Assilzadeh v. Cal. Fed. Bank, 82 Cal. App. 4th 399, 414 (2000). While the Court

16   determined that plaintiff had adequately pleaded these elements at the motion-to-dismiss stage

17   (Order re SAC at 4-7), discovery has revealed plaintiff’s inability to offer the evidence necessary

18   to support them on summary judgment.

19                  c.      Unfair Competition Law: Section 17200 of the California Business and

20   Professions Code provides a cause of action for “unfair competition” that includes “any

21   unlawful, unfair, or fraudulent business act or practice.” This Court has permitted this claim to

22   proceed only to the extent it rests on the “unlawful” prong of the statute. See Order re MTD at

23   16-17 (no claim under “fraudulent” prong); Order re SAC at 8-9 (no claim under “unfair” prong).

24   The Court reasoned that “Total Recall has adequately alleged a claim for constructive fraud,

25   which can form the basis of a claim under the unlawful prong.” Order re SAC at 8. If, for the

26   reasons discussed above, the Court grants defendants summary judgment on the constructive

27   fraud claim, that would remove plaintiff’s only basis for the UCL claim.

28
                                                      4
                                             DEFENDANTS’ LIST OF POTENTIAL DISPOSITIVE MOTIONS
                                                                      CASE NO. 15-CV-02281 (WHA)
             Case 3:15-cv-02281-WHA Document 245 Filed 12/31/18 Page 6 of 6




 1                  d.     Damages: If the Court denies defendants’ motion for summary judgment

 2   on liability issues, it should grant summary judgment on plaintiff’s claim for damages because

 3   plaintiff has not alleged—and certainly cannot prove—that it has ever sold its own virtual-reality

 4   headset, even though Seidl has always maintained possession of the second prototype that

 5   Luckey made for him. Thus, it would be impossible for a factfinder to determine how much

 6   money, if any, the partnership lost due to Luckey’s commercialization of the Rift. In addition,

 7   because the only payment Luckey ever received was $798 to buy parts, and because Luckey

 8   delivered the prototype he built with those parts to Seidl, plaintiff has suffered no damages.

 9   Under California law, a “loss of anticipated profits from a new business” is too speculative to

10   support a damages claim absent evidence that such profits would have been realized and the

11   extent of such profits. Fisher v. Hampton, 44 Cal. App. 3d 741, 748 (1975). This Court rejected

12   defendants’ reliance on Fisher at the pleading stage because it was “not a decision on a Rule 12

13   motion.” Order re MTD at 17. Defendants will demonstrate at summary judgment that plaintiff

14   has failed to establish the requirements for damages under Fisher and its progeny.

15

16   Dated: December 31, 2018                       MAYER BROWN LLP
17                                                  By: /s/ Lauren R. Goldman
18                                                          Lauren R. Goldman
                                                            Michael Rayfield
19                                                  COOLEY LLP
                                                    Michael G. Rhodes
20                                                  Mark F. Lambert
                                                    Angela L. Dunning
21

22                                                  Attorneys for Defendants PALMER LUCKEY
                                                    and OCULUS VR, INC.
23
                                                    DURIE TANGRI LLP
24                                                  Ragesh Tangri (159477)
                                                    (rtangri@durietangri.com
25
                                                    217 Leidesdorff Street
26                                                  San Francisco, CA 94111
                                                    Telephone: (415) 362-6666
27
                                                    Attorneys for Defendant PALMER LUCKEY
28
                                                    5
                                             DEFENDANTS’ LIST OF POTENTIAL DISPOSITIVE MOTIONS
                                                                      CASE NO. 15-CV-02281 (WHA)
